DETAILED ACTION
	This is a non-final office action on the merits.  Claims 17-22 are cancelled.  Claims 1-16, 23-36 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is being considered by the examiner.  Foreign documents and NPL document listed but not submitted were found with file of parent application.  Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "a storage tank" in line 1 and “a storage tank” in line 4.  It is not known if these two instances are the same or not.  In addition, any subsequent reference to “the storage tank” would be indefinite are to which instance it is referring to.
Claim 28 recites the limitation "a vehicle" in line 2 and “a vehicle” in line 14.  It is not known if these two instances are the same or not.  In addition, any subsequent reference to “the vehicle” would be indefinite are to which instance it is referring to.
Claim 28 recites the limitation "a propulsion unit" in line 3 and “a propulsion unit” in line 14.  It is not known if these two instances are the same or not.  In addition, any subsequent reference to “the propulsion unit” would be indefinite are to which instance it is referring to.
Claim 28 recites the limitation “at least one acoustic transmitter (TX)" in line 7 and “at least one acoustic transmitter (TX)” in line 15.  It is not known if these two instances are the same or not.  In addition, any subsequent reference to “the at least one acoustic transmitter (TX)” would be indefinite are to which instance it is referring to.
Claim 28 recites the limitation “at least acoustic receiver (RX)" in line 8 and “at least one acoustic receiver (RX)” in line 15.  It is not known if these two instances are the same or not.  In addition, any subsequent reference to “the at least one acoustic receiver (RX)” would be indefinite are to which instance it is referring to.

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10996674. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10996674 contain all limitations of present claims 1-11.

Claims 23-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. Patent No. 10996674 in view of at least claims 11, 16 of U.S. Patent No. U.S. Patent No. 10996674. 
Regarding claim 23, claim 1 of U.S. Patent No. U.S. Patent No. 10996674 teaches all limitations except for:
sending acoustic signal by the TX carried by the vehicle to an acoustic receiver (RX) fixed with respect to the storage tank;
However, claims 11, 16 of U.S. Patent No. U.S. Patent No. 10996674 teachess:
sending acoustic signal by the TX carried by the vehicle to an acoustic receiver (RX) fixed with respect to the storage tank (claim 11 of U.S. Patent No. U.S. Patent No. 10996674 “emitting, by the at least one TX of the vehicle, a second acoustic signal toward a bright acoustic reflector attached to the storage tank in a second location”) for inspecting or maintaining a storage tank (claims 11, 16 of U.S. Patent No. U.S. Patent No. 10996674);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of embodiment of claims 1-4 of U.S. Patent No. U.S. Patent No. 10996674 with sending acoustic signal by the TX carried by the vehicle to an acoustic receiver (RX) fixed with respect to the storage tank as taught by embodiment of claims 11, 16 of U.S. Patent No. U.S. Patent No. 10996674 for inspecting or maintaining a storage tank.
Regarding claims 24-27, claims 1-10 of U.S. Patent No. 10996674 contain all limitations of present claims 24-27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 6-8, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20160299031) in view of VAGANAY et al. (US 20200109949).
Regarding claim 1, Walker et al. teaches:
A system for inspecting or maintaining a storage tank (abstract [0007]) , comprising: 
a vehicle (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100)comprising: 
	at least one sensor for determining properties of a storage tank  (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; discuss “at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies”) ; 
	a navigation system comprising: 
		an acoustic transmitter (TX) carried by the vehicle (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0030] discuss swimming and crawling; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”; discuss “As each hydrophone base station (402) receives a pulse from the pinger (403)”), and 
	a propulsion unit configured to move the vehicle within the storage tank (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100;  at least [0030] discuss swimming and crawling) ; and 
an acoustic receiver (RX) fixed with respect to the storage tank (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”; discuss “As each hydrophone base station (402) receives a pulse from the pinger (403)”), 
wherein the vehicle moves inside the storage tank in concentric arcs with respect to the acoustic receiver (RX) (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”;    at least [0039] discuss concentric circles and “the ROV (100) provides near continuous inspection of a tank”;  thus as the ROV vehicle moves in concentric circles in the tank and the hydrophone base stations (402) are mounted on the tank, the concentric circles is with respect to the hydrophone base stations in the very least that the concentric circles are in an area that is walled by walls with hydrophone base stations);

Walker et al. does not explicitly teach:
an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank,
However, VAGANAY et al. teaches:
an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank (at least [0015]-[0023] discuss “The functionality of the present invention enables in-tank vehicle position determination”, [0040]-[0059] discuss “the vehicle to maintain an estimate of its attitude (pitch and roll) and heading. This can be accomplished using one or more of the sensors described below”, discuss Inertial Navigation System INS, encoders, “In addition to attitude, an INS is also able to compute speed and position”) for attitude (pitch and roll) and heading, and speed and position ([0015]-[0059]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Walker et al.  with an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank as taught by VAGANAY et al. for attitude (pitch and roll) and heading, and speed and position.

Regarding claim 2, Walker et al. teaches:
wherein the TX is an acoustic pinger, and the RX is a hydrophone  (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0030] discuss swimming and crawling; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”),

Regarding claim 6, Walker et al. teaches:
a second RX fixed with respect to the storage tank, wherein the vehicle at least partially moves inside the storage tank in another set of concentric arcs with respect to the second RX (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”; discuss “As each hydrophone base station (402) receives a pulse from the pinger (403)”;       at least [0039] discuss concentric circles and “the ROV (100) provides near continuous inspection of a tank”;  thus as the ROV vehicle moves in concentric circles in the tank and the hydrophone base stations (402) are mounted on the tank, the concentric circles is with respect to the hydrophone base stations in the very least that the concentric circles are in an area that is walled by walls with hydrophone base stations);

Regarding claim 7, Walker et al. teaches:
wherein the at least one sensor for determining properties of the storage tank is configured to determine thickness of a tank wall or a tank floor (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; discuss “at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies”; [0041]);

Regarding claim 8, Walker et al. teaches:
wherein the at least one sensor for determining properties of the storage tank is an ultrasound sensor or an electromagnetic sensor (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; discuss “at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies”; [0041]);

Regarding claim 9, Walker et al. teaches:
wherein the vehicle is a remotely operated vehicle (ROV) or an autonomously operated vehicle (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; discuss “at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies”)

Regarding claim 23, Walker et al. teaches:
A method for inspecting or maintaining a storage tank (abstract [0007]), comprising: 
traversing a vehicle inside the storage tank (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100;  at least [0030] discuss swimming and crawling); 
determining properties of a storage tank by at least one sensor of the vehicle (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; discuss “at least an ultrasound measurement system (200) and an acoustic tracking system (401) to survey tank walls and floor to detect corrosion, fissures, cracks, and other anomalies”); 
navigating the vehicle by a navigation system comprising: 
	an acoustic transmitter (TX) carried by the vehicle, and 
	a propulsion unit configured to move the vehicle within the storage tank; 
	(at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0030] discuss swimming and crawling; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”),
and 
sending acoustic signal by the TX carried by the vehicle to an acoustic receiver (RX) fixed with respect to the storage tank (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0030] discuss swimming and crawling; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”,
wherein the vehicle moves inside the storage tank in concentric arcs with respect to the RX fixed with respect to the storage tank (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”;    at least [0039] discuss concentric circles and “the ROV (100) provides near continuous inspection of a tank”;  thus as the ROV vehicle moves in concentric circles in the tank and the hydrophone base stations (402) are mounted on the tank, the concentric circles is with respect to the hydrophone base stations in the very least that the concentric circles are in an area that is walled by walls with hydrophone base stations);

Walker et al. does not explicitly teach:
an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank,
However, VAGANAY et al. teaches:
an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank (at least [0015]-[0023] discuss “The functionality of the present invention enables in-tank vehicle position determination”, [0040]-[0059] discuss “the vehicle to maintain an estimate of its attitude (pitch and roll) and heading. This can be accomplished using one or more of the sensors described below”, discuss Inertial Navigation System INS, encoders, “In addition to attitude, an INS is also able to compute speed and position”) for attitude (pitch and roll) and heading, and speed and position ([0015]-[0059]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Walker et al.  with an inertial measurement unit (IMU) sensor and an encoder configured to at least partially determine a location of the vehicle with respect to the storage tank as taught by VAGANAY et al. for attitude (pitch and roll) and heading, and speed and position.

Regarding claim 24, Walker et al. teaches:
comprising sending acoustic signal by the TX carried by the vehicle to a second RX fixed with respect to the storage tank, wherein the vehicle at least partially moves inside the storage tank in another set of concentric arcs with respect to the second RX (at least figs. 2- 6A, [0029]-[0033] discuss ROV 100; at least [0032]-[0033] discuss “The acoustic tracking system (401) helps the ROV (100) avoid obstacles and navigate within the tank. The acoustic tracking system (401) is comprised of at least one pinger (403) and at least three hydrophone base stations (402) operably attached to the outside of a vessel (10) wall”, discuss “To mark the location of the ROV (100) a simultaneous electronic timing pulse goes out to the pinger (403)”; discuss “As each hydrophone base station (402) receives a pulse from the pinger (403)”;       at least [0039] discuss concentric circles and “the ROV (100) provides near continuous inspection of a tank”;  thus as the ROV vehicle moves in concentric circles in the tank and the hydrophone base stations (402) are mounted on the tank, the concentric circles is with respect to the hydrophone base stations in the very least that the concentric circles are in an area that is walled by walls with hydrophone base stations);

Allowable Subject Matter
Claims 12-16, 35-36 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664